DETAILED ACTION
This office action is in response to the amendments to the claims filed on 08 November 2021.  Claims 1 – 17 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  
In Re Claim 4, this claim recites the limitation "the membrane is" twice, once in Line 3 and again in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --the membranes are-- will be assumed instead.
 In Re Claim 14, this claim recites the limitation "the membrane is" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --the membranes are-- will be assumed instead.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, this claim recites the limitation “a main plane of extension of the pumping structure” recited in Lines 8 – 9 of Claim 1. The phrase “main plane of extension” has not been defined in the specification, and it is not clear from the drawings as to what the phrase means.  For the purpose of prior art analysis, the phrase --a pumping surface of the membranes-- will be assumed instead.
In Re Claim 13, this claim recites the limitation “the main plane of extension of the membranes” recited in Line 9 of Claim 13. There is insufficient antecedent basis for this limitation in the claim.  Additionally, the phrase “main plane of extension” has not been defined in the specification, and it is not clear from the drawings as to what the phrase means.  For the purpose of prior art analysis, the phrase --a pumping surface of the membranes-- will be assumed instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 – 12, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (PG Pub US 20190178775 A1) in view of Cabuz (PG Pub US 20070014676 A1).

    PNG
    media_image1.png
    570
    742
    media_image1.png
    Greyscale

Annotated Figure 4 of Feng
In Re Claim 1, Feng discloses a pumping structure (Figure 4) comprising: - a membrane (304, 506), - an actuation chamber (between 308 and 304), - one evaluation chamber (below 308) comprising an opening to an outside (adjacent to 404) of the pumping structure, wherein - the actuation chamber (between 308 and 304) is directly connected to the one evaluation chamber (in 310, below 308) via a channel (central hole in 308)(paragraphs [0039],[0040]; Figure 4).
However, Feng discloses one membrane instead of two, one actuation chamber instead of two, and the membrane is driven by a MEMS actuator or piezoelectric actuator or voicecoil actuator instead of electrodes, so Feng does not disclose two membranes, two actuation chambers and electrodes.

    PNG
    media_image2.png
    612
    1000
    media_image2.png
    Greyscale

Annotated excerpt of Figure 12 of Cabuz
Nevertheless, Cabuz discloses a pumping structure (Figures 3, 12)  comprising: - at least two membranes (32, one in each of two actuation chambers), - at least two 

    PNG
    media_image3.png
    767
    1403
    media_image3.png
    Greyscale

Annotated Figure 4 of Feng and Figure 12 of Cabuz
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the membrane actuator of Feng with two membrane actuators in parallel as taught by Cabuz for the purpose of increasing fluid pumping capacity and increasing the reliability of the pumping system because if one or more pump cell fails, others may provide compensation (paragraph [0044] of Cabuz).  In the modified apparatus, each of the at least two actuation 

In Re Claim 2, Feng and Cabuz disclose all the limitations of Claim 1, and Feng further discloses that the channel (central hole in 308) extends parallel to a main direction of extension (along 402/404) of the evaluation chamber (below 308)(paragraph [0039], Figure 4).  In the modified apparatus, the two channels (46 in Figure 3, one for each actuation chamber of Cabuz) extend parallel to the central aperture in (308) of Feng.

In Re Claim 3, Feng and Cabuz disclose all the limitations of Claim 1, and Feng further discloses that the evaluation chamber (in 310, below 308) has a symmetry axis (line drawn through 402 and 404 in Figure 4) which is parallel to a main direction of extension of the evaluation chamber (in 310, below 308)(paragraphs [0039], [0040]; Figure 4).  Feng further discloses in Figure 4 that the actuation chamber (between 308 and 304) is arranged axisymmetrically with respect to the symmetry axis (line drawn through 402 and 404) of the evaluation chamber (in 310, below 308).

In Re Claim 4, Feng and Cabuz disclose all the limitations of Claim 1, and Feng further discloses that the actuation chamber (between 308 and 304) comprises a pumping volume given by the difference between the volume of the respective actuation chamber (between 308 and 304) for the case that the membranes (304, 506) are not deflected and the volume of the respective actuation chamber (between 308 and 304) 

In Re Claim 5, Feng and Cabuz disclose all the limitations of Claim 1, although Feng and Cabuz do not disclose the relationship between the volumes of the evaluation chamber and actuation chambers, actuation chamber volume is a variable that effects the resulting flow rate into the pump through inlet (402), and has therefore been established as a result effective variable; evaluation chamber volume is a variable that effects the resulting flow rate out of the pump through outlet (404), and has therefore been established as a result effective variable (paragraphs [0040], [0042]; Figure 4 of Feng). The claimed relationship that the evaluation chamber volume equals the sum of the volumes of the actuation chambers would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention because the claimed relationship is essentially establishing an optimum volume of the evaluation chamber relative to volumes of the actuation chambers, which is essentially discovering optimum values of result effective variables, which has been held to involve only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); and since it has been held that where the general conditions of a claim are disclosed in 

In Re Claim 6, Feng and Cabuz disclose all the limitations of Claim 1, and Feng further discloses that the pumping structure is configured to pump gases (air) (paragraph [0042]; Figure 4). 

In Re Claim 8, Feng and Cabuz disclose all the limitations of Claim 1, and Feng discloses valves (paragraph [0033]), so although Feng does not disclose that the pumping structure is free of valves, however, Cabuz discloses that the pumping structure is free of valves (the actuating structure of Feng is replaced by the actuating structure of Cabuz).

In Re Claim 9, Feng and Cabuz disclose all the limitations of Claim 1, and Feng further discloses a particle detector (310) comprising the pumping structure according to claim 1 (paragraph [0039]; Figure 4).

In Re Claim 10, Feng and Cabuz disclose all the limitations of Claim 9, and Feng further discloses a light source (712) arranged in the evaluation chamber (paragraph [0048]; Figure 7B).

In Re Claim 11, Feng and Cabuz disclose all the limitations of Claim 9, and Feng further discloses a photodetector (708) arranged in the evaluation chamber (paragraph [0048]; Figure 7A).

In Re Claim 12, Feng and Cabuz disclose all the limitations of Claim 9, and Feng further discloses that the particle detector (310) is configured to detect particles in the evaluation chamber (paragraph [0049]; Figures 7A, 7B).

In Re Claim 14, Feng and Cabuz disclose all the limitations of Claim 13, although Feng does not disclose electrodes, however, Cabuz discloses that the voltage applied to the electrodes is set in such a way that the membranes are deflected when the voltage is applied to a respective electrode (paragraph [0030]; Figures 6 – 9).

In Re Claim 16, Feng and Cabuz disclose all the limitations of Claim 1, and Feng further discloses that the evaluation chamber (below 308) is arranged below the actuation chamber (between 308 and 304) in the vertical direction (paragraphs [0039],[0040]; Figure 4).  Although Feng does not disclose at least two actuation chambers, however, Cabuz discloses at least two actuation chambers (between 32 and 34)(paragraphs [0030], [0031], [0044]; Figures 2, 3, 12).

In Re Claim 17, Feng and Cabuz disclose all the limitations of Claim 1, and Feng further discloses an evaluation chamber (below 308)(paragraphs [0039],[0040]; Figure 4).  Although Feng does not disclose two actuation chambers, however, Cabuz .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feng (PG Pub US 20190178775 A1) in view of Cabuz (PG Pub US 20070014676 A1) and further in view of Cabuz676 (PG Pub US 20070014676 A1).
In Re Claim 7, Feng and Cabuz disclose all the limitations of Claim 1, however they are silent with regards to the material that the membranes are formed of.
Nevertheless, Cabuz676 discloses that membranes (70) comprise an electrically conductive material (88) (paragraph [0029]; Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the membranes of Feng / Cabuz from electrically conductive material as taught by Cabuz676 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (PG Pub US 20190178775 A1) in view of Cabuz (PG Pub US 20070014676 A1) and further in view of Vogeley (US Patent 7,287,965 B2).

In Re Claim 13, Feng discloses a method for pumping (flow arrows 402, 404 in Figure 4), the method comprising: - providing a membrane (304, 506), - providing an actuation chamber (between 308 and 304), providing one evaluation chamber (below 308) comprising an opening to an outside (adjacent 404) of the evaluation chamber (below 308), - each actuation chamber (between 308 and 304) is directly connected to the evaluation chamber (in 310, below 308) via a channel (central hole in 308) (paragraphs [0039],[0040],[0072]; Figure 4).
However, Feng discloses one membrane instead of two, one actuation chamber instead of two, and the membrane is driven by a MEMS actuator or piezoelectric actuator or voicecoil actuator instead of electrodes, so Feng does not disclose two membranes, two actuation chambers and electrodes.
Nevertheless, Cabuz discloses a method for pumping (via a pumping structure of Figures 3 and 12), the method comprising: - providing at least two membranes (32, one in each of two actuation chambers), - providing at least two actuation chambers (between 32 and 34), which are each arranged between one of the at least two membranes (32) and a lower electrode (in 42), providing at least one upper electrode (in 18) such that each of the at least two membranes (32) is arranged between the lower electrode (in 42) and one upper electrode (in 18) in a vertical direction which is perpendicular to a pumping surface of the membranes (32), - applying a voltage to the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the membrane actuator of Feng with two membrane actuators in parallel as taught by Cabuz for the purpose of increasing fluid pumping capacity and increasing the reliability of the pumping system because if one or more pump cell fails, others may provide compensation (paragraph [0044] of Cabuz).  In the modified apparatus, each of the at least two actuation chambers of Cabuz would be directly connected to the one evaluation chamber of Feng via the channel of Feng (see annotated Figure 4 of Feng and Figure 12 of Cabuz reproduced in Claim 1).
Although Cabuz discloses applying voltage to the lower electrodes of the actuation chambers, Feng and Cabuz are silent with regards to applying voltage simultaneously (to the lower electrodes of the actuation chambers).
Nevertheless, Vogeley discloses a membrane pump (Column 5, Line 44 – Column 6 line 20; Figure 2) that is operated by applying voltage to the membrane (“diaphragm”; Column 17, Lines 5 – 8 and 14 – 17; Figure 3).  Vogeley also discloses operating plural membrane pumps in parallel and in synchronization (Column 11, Lines 9 – 12), which means voltage is applied simultaneously to the membranes. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to apply voltage to the lower electrodes of Feng / Cabuz simultaneously as taught by Vogeley for the purpose of simplifying the 

In Re Claim 15, Feng, Cabuz and Vogeley disclose all the limitations of Claim 13, although Feng does not disclose electrodes, however, Cabuz discloses that voltage application is alternated between the lower electrodes (in 18) and the at least one upper electrode (in 22)(paragraph [0044] states that pumping capacity is increased by operating the pumps in parallel, paragraph [0030] states that voltage is applied to the electrodes to displace the membranes; paragraphs [0035]-[0036] and Figures 3 – 6 show the results of alternate application of voltage between the lower and upper electrode).  Although Feng and Cabuz do not disclose that the voltage application to the lower electrodes of the membranes is simultaneous, however, Vogeley discloses that voltage application to the membranes is simultaneous (Column 17, Lines 5 – 8; Column 11, Lines 9 – 12).


Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746